UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7373


CHRISTOPHER HOWARD,

                Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent - Appellee.



                            No. 12-7715


CHRISTOPHER HOWARD,

                Petitioner - Appellant,

          v.

WARDEN LEROY CARTLEDGE,

                Respondent - Appellee.




Appeals from the United States District Court for the District
of South Carolina, at Beaufort.     David C. Norton, District
Judge. (9:12-cv-00711-DCN)


Submitted:   December 19, 2012            Decided:   January 7, 2013


Before GREGORY, WYNN, and FLOYD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Christopher Howard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              In    Appeal    No.    12-7373,        Christopher      Howard     seeks    to

appeal    the      district   court’s         May    3,   2012,   order     adopting     the

magistrate judge’s recommendation and dismissing his 28 U.S.C.

§ 2254 (2006) petition as successive, as well as the district

court’s June 14 order denying his post-judgment motions.                                  We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              “[T]he timely filing of a notice of appeal in a civil

case is a jurisdictional requirement.”                        Bowles v. Russell, 551

U.S. 205, 214 (2007).               Parties are accorded thirty days after

the entry of the district court’s final judgment or order to

note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district

court extends the appeal period under Fed. R. App. P. 4(a)(5),

or reopens the appeal period under Fed. R. App. P. 4(a)(6).                              An

appeal period may be tolled, however, by the timely filing of a

Fed. R. Civ. P. 59(e) motion for reconsideration or a Fed. R.

Civ.     P.     60(b)    motion         for     relief.           Fed.      R.   App.     P.

4(a)(4)(A)(iv), (vi).

              Because Howard timely filed both a Rule 59(e) motion

for    reconsideration        and   a    Rule       60(b)    motion   for    relief,     the

appeal period began to run on June 14, 2012, the date those

motions were denied.          See Fed. R. Civ. P. 59(e); Fed. R. App. P.

4(a)(4)(A)(iv), (vi), (a)(4)(B)(ii).                        The notice of appeal was

                                               3
filed on August 13, 2012. *               Because Howard failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal of the district

court’s May 3, 2012, order dismissing Howard’s § 2254 petition

as   successive     and    the    district     court’s    June         14,    2012,   order

denying his post-judgment motions.

            In    Appeal    No.    12-7715,     Howard        seeks      to   appeal     the

district court’s August 30, 2012, order adopting the magistrate

judge’s   recommendation          and    dismissing      his       28    U.S.C.       § 2254

petition as successive.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(A)          (2006).             A        certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable        claim     of      the     denial        of        a     constitutional

right.    Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).



      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                           4
            We have independently reviewed the record and conclude

that Howard has not made the requisite showing.              Accordingly, we

deny a certificate of appealability and dismiss the appeal of

the district court’s August 30 order dismissing Howard’s § 2254

petition as successive.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in    the   materials

before   this   court   and   argument   would   not   aid   the    decisional

process.



                                                                    DISMISSED




                                     5